               Case 7:20-cv-00228 Document 1 Filed 09/17/20 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                    MIDLAND DIVISION

    KYLE KNOX, individually and on behalf of all §
    others similarly situated,                   § DOCKET NO. 7:20-cv-00228
                                                 §
    vs.                                          § JURY TRIAL DEMANDED
                                                 §
    RUBICON OILFIELD INTERNATIONAL               § COLLECTIVE ACTION PURSUANT
    HOLDING, LLC.                                § TO 29 U.S.C. § 216(b)
                                                 §
                                                 § CLASS ACTION (FED. R. CIV. P. 23)

               ORIGINAL CLASS AND COLLECTIVE ACTION COMPLAINT

                                               SUMMARY

        1.     Plaintiff Kyle Knox (“Knox” or “Plaintiff”) worked for Defendant Rubicon Oilfield

International Holding, LLC. (“Rubicon” or “Defendant”) as a Field Service Agent. Knox and other

similarly situated Field Service Agents were paid a salary and a job bonus (or day rate) but no overtime

compensation when working more than 40 hours a week. Rubicon’s pay practices violated the Fair

Labor Standards Act, 29 U.S.C. § 201 et. seq. (“FLSA”) and the New Mexico Minimum Wage Act,

NMSA §50-4-19, et. seq. (“NMMWA”).

                                       JURISDICTION & VENUE

        2.     This Court has jurisdiction over the subject matter of this action under 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.

        3.     The Court has supplemental jurisdiction over state law claims pursuant to 28 U.S.C. §

1367.

        4.     Venue is proper under 28 U.S.C. § 1391 since a substantial part of the events giving rise

to this claim occurred in this District and Division. Knox performed work for Rubicon in this District in

Midland County.
               Case 7:20-cv-00228 Document 1 Filed 09/17/20 Page 2 of 10



                                                PARTIES

       5.      Knox was employed by Rubicon and regularly worked in excess of 40 hours a week

without receiving overtime pay. His written consent is attached as Exhibit A.

       6.      Knox represents at least two classes of similarly situated co-workers.

       7.      First, Knox brings this action on behalf of himself and all other similarly situated

employees under the collective action provisions of the FLSA. See 29 U.S.C. §216(b). The FLSA Class

was subjected to the same FLSA violations as Knox and is properly defined as:

               ALL CURRENT AND FORMER EMPLOYEES OF RUBICON
               OILFIELD INTERNATIONAL HOLDINGS, LLC DURING THE
               PAST 3 YEARS WHO WERE PAID A SALARY AND JOB BONUS
               WITH NO OVERTIME COMPENSATION.

The members of the FLSA Class are easily ascertainable from Rubicon’s business and personnel records.

       8.      Second, Knox represents a class of similarly situated Field Service Agents under the

NMMWA pursuant to Federal Rule of Civil Procedure 23. The NMMWA Class is defined as:

               ALL CURRENT AND FORMER EMPLOYEES OF RUBICON
               OILFIELD INTERNATIONAL HOLDINGS, LLC WHO WERE
               PAID A SALARY AND JOB BONUS WITH NO OVERTIME
               COMPENSATION.

       9.      Collectively, the FLSA Class Members and NMMWA Class Members are referred to as

the “Putative Class Members.”

       10.     Defendant RUBICON OILFIELD INTERNATIONAL HOLDINGS, LLC is a

Delaware corporation doing business throughout the United States, including Texas and New Mexico.

Rubicon may be served at 10613 W. Sam Houston Pkwy. N., Suite 600, Houston, Texas 77064 or

wherever they may be found.

                                    COVERAGE UNDER THE FLSA

       11.     At all times hereinafter mentioned, Rubicon has been an employer within the meaning of

Section 3(d) of the FLSA, 29 U.S.C. §203(d).

                                                   -2-
               Case 7:20-cv-00228 Document 1 Filed 09/17/20 Page 3 of 10



        12.     At all times hereinafter mentioned, Rubicon has been part of an enterprise within the

meaning of section 3(r) of the FLSA, 29 U.S.C. §203(r).

        13.     At all times hereinafter mentioned, Rubicon was and is an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce or

in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated).

        14.     At all times hereinafter mentioned, Knox and the Putative Class Members were engaged

in commerce or in the production of goods for commerce.

                                         FACTUAL ALLEGATIONS

        15.     Rubicon is an oil and gas service provider operating throughout the United States and

internationally, including in Texas and New Mexico.

        16.     To provide services to their clients, Rubicon employ oilfield personnel, including Knox.

        17.     Many of the individuals who worked for Rubicon were paid a salary and job bonus,

misclassified as exempt employees, and make up the proposed Putative Classes. While the exact job titles

and job duties may differ, the Putative Class Members are and were subjected to the same or similar

illegal pay practices for similar work. These so-called exempt employees were paid a salary and job

bonus for each day worked in the field, regardless of the number of hours that they worked that day (or

in that workweek) without any overtime pay for hours that they worked in excess of forty (40) hours in

a workweek.




                                                     -3-
                Case 7:20-cv-00228 Document 1 Filed 09/17/20 Page 4 of 10



          18.   For example, Knox worked for Rubicon as a Field Service Agent during the relevant

time period in Texas and New Mexico. Throughout his employment with Rubicon, he was classified as

an exempt employee and paid a salary plus a job bonus with no overtime compensation.

          19.   As a Field Service Agent, Knox regularly worked more than 40 hours each week without

receiving overtime compensation. On average, Knox estimates he worked approximately 84 hours each

week.

          20.   As a Field Service Agent, Knox performed non-exempt job duties including rigging up,

maintaining, operating, and rigging down oilfield equipment in order to place “frac plugs” into the well.

          21.   The job functions of Knox and the Putative Class Members were primarily manual labor

or technical in nature, requiring little to no official training, much less a college education or other

advanced degree.

          22.   Knox and the Putative Class Members perform the same or similar job duties and are

subjected to the same or similar policies and procedures which dictate the day-to-day activities

performed by each person.

          23.   Knox and the Putative Class Members also worked similar hours and were denied

overtime as a result of the same illegal pay practice.

          24.   The work Knox performed was an essential and integral part of Rubicon’ core business.

          25.   No advanced degree is required to become a Field Service Agent. In fact, Rubicon

regularly hired Field Service Agents who only have a high-school diploma (or less).

          26.   Being a Field Service Agent does not require specialized academic training as a standard

prerequisite.

          27.   Knox and the Putative Class Members did not have any supervisory or management

duties.




                                                     -4-
               Case 7:20-cv-00228 Document 1 Filed 09/17/20 Page 5 of 10



        28.     To the extent the Putative Class Members make “decisions,” such decisions do not

require the exercise of independent discretion and judgment.

        29.     Instead, the Putative Class Members apply well-established techniques and procedures

and use established standards to evaluate any issues.

        30.     Putative Class Members do not set the techniques and procedures utilized to perform

their job duties and do not set quality standards.

        31.     Putative Class Members are not allowed to deviate from the techniques and procedures

utilized to perform their job duties or from any quality standards.

        32.     Putative Class Members are blue collar workers who rely on their hands, physical skills,

and energy to perform manual labor in the oilfield.

        33.     With these job duties, the Putative Class Members are clearly non-exempt employees

under the FLSA and NMMWA.

        34.     Rubicon do not pay their Putative Class Members overtime for hours worked in excess

of 40 in a single workweek.

        35.     Instead, Rubicon pay these workers a base salary plus a daily job bonus for days worked

in the field. This job bonus is not overtime pay, but rather a lump sum payment that must be included in

the Putative Class Members’ regular rates of pay.

        36.     Knox and the Putative Class Members worked for Rubicon in the past three years

throughout the United States, including in Texas and New Mexico.

        37.     As a result of Rubicon’ pay policies, Knox and the Putative Class Members were denied

the overtime pay required by federal and New Mexico law, because these workers are, for all purposes,

employees performing non-exempt job duties.

        38.     Rubicon keeps accurate records of the hours, or at least the days, its Putative Class

Members work.

                                                      -5-
                 Case 7:20-cv-00228 Document 1 Filed 09/17/20 Page 6 of 10



           39.   Rubicon also keeps accurate records of the amount of pay its Putative Class Members

receive.

           40.   Because Knox (and Rubicon’ other employees) were misclassified as exempt employees

by Rubicon, they should receive overtime for all hours that they worked in excess of 40 hours in each

workweek.

                            CLASS AND COLLECTIVE ACTION ALLEGATIONS

           41.   Knox incorporates all previous paragraphs and alleges that the illegal pay practices

Rubicon imposed on Knox were likewise imposed on the Putative Class Members.

           42.   In addition to Knox, Rubicon employed other Putative Class Members who worked

over forty hours per week with no overtime pay, were paid a salary plus shift-rate, and were classified –

improperly – as exempt employees. The Putative Class Members performed the job duties described

above and they were subjected to the same unlawful policies which constitutes a willful violation of the

FLSA and NMMWA. They are all entitled to overtime after 40 hours in a week and the overtime they

are entitled to must be calculated in a manner consistent with the requirements of the FLSA and

NMMWA. Knox and the members of the Putative Class are similarly situated in all relevant respects.

           43.   Rubicon imposed a uniform practice or policy on Knox and all Putative Class Members

regardless of any individualized factors.

           44.   Rubicon’s failure to pay wages and overtime compensation at the rates required by the

FLSA and NMMWA result from generally applicable, systematic policy and/or practice which are not

dependent on the personal circumstances of any member of the Putative Class.

           45.   Knox’s experiences are typical of the experiences of all Putative Class Members.

           46.   Knox has no interests contrary to, or in conflict with, the members of the Putative Class

Members. Like each member of the proposed classes, Knox has an interest in obtaining the unpaid

overtime wages owed under state and/or federal law.

                                                    -6-
                Case 7:20-cv-00228 Document 1 Filed 09/17/20 Page 7 of 10



        47.     A class and collective action, such as the instant one, is superior to other available means

for fair and efficient adjudication of the lawsuit.

        48.     Absent this action, many members of the FLSA Class and NMMWA Class likely will not

obtain redress of their injuries and Rubicon will retain the proceeds of their violations of the FLSA and

NMMWA.

        49.     Furthermore, individual litigation would be unduly burdensome to the judicial system.

Concentrating the litigation in one forum will promote judicial economy and parity among the claims of

individual members of the classes and provide for judicial consistency.

        50.     The questions of law and facts common to each of the FLSA and NMMWA Putative

Class Members predominate over any questions affecting solely the individual members. Among the

common questions of law and fact are:

                    a. Whether Rubicon employed the FLSA and NMMWA Putative Class Members
                       within the meaning of the FLSA and NMMWA;

                    b. Whether Putative Class Members were exempt from overtime under the FLSA
                       and/or NMMWA;

                    c. Whether Rubicon’s decision not to pay overtime to the Putative Class Members
                       was made in good faith under the FLSA; and

                    d. Whether Rubicon’s violation of the FLSA was willful.

        51.     Knox’s claims are typical of the FLSA and NMMWA Class Members since both have

sustained damages arising out of Rubicon’s illegal and uniform employment pay policy.

        52.     Knox knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class or collective action.

        53.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude class or

collective action treatment.



                                                      -7-
                 Case 7:20-cv-00228 Document 1 Filed 09/17/20 Page 8 of 10



       54.       The FLSA Class should be notified of this action and given the chance to join pursuant

to 29 U.S.C. § 216(b).

                                          CAUSE OF ACTION
                                 Violation of the FLSA and NMMWA

       55.       Knox incorporates the preceding paragraphs by reference.

       56.       As set forth herein, Rubicon violated the FLSA and NMMWA by failing to pay Knox

and the Putative Class Members overtime at one and one-half times the regular rate of pay under the

hourly system, for hours worked in excess of 40 in a workweek. 29 U.S.C. § 207(a); NMSA § 50-4-22.

       57.       At all relevant times, Rubicon has been an employer engaged in interstate commerce

and/or the production of goods for commerce, within the meaning of the FLSA.

       58.       Rubicon employed Knox and each member of the Putative Class.

       59.       Rubicon’s pay policy denied Knox and the Putative Class Members overtime

compensation at the legal overtime rates required by the FLSA and NMMWA.

       60.       Rubicon owes Knox and the Putative Class Members overtime wages equal to 1 and ½

their regular rates for each overtime hour worked during the last three years.

       61.       Rubicon knew, or showed reckless disregard for whether, its failure to pay overtime

violated the FLSA and NMSA. Its failure to pay overtime to Knox and the FLSA Class is willful.

       62.       Due to Rubicon’s FLSA and NMMWA violations, Knox and the Putative Class

Members are entitled to recover from Knox their unpaid overtime compensation, liquidated damages,

treble damages, reasonable attorney fees, costs, and expenses of this action.

       63.       The improper pay practices at issue were part of a continuing course of conduct,

entitling Knox and the Putative Class Members to recover for all such violations, regardless of the date

they occurred.

                                             JURY DEMAND

       64.       Knox demands a trial by jury.
                                                    -8-
     Case 7:20-cv-00228 Document 1 Filed 09/17/20 Page 9 of 10



                                      PRAYER

WHEREFORE, Knox prays for:

      a. An order certifying this case as a collective action for the purposes of the FLSA
         claims under 29 U.S.C. Sec. 216(b);

      b. An order certifying class action(s) under F.R.C.P 23 for the purposes of the claims
         under New Mexico law;

      c. An order finding Rubicon liable for violation of state and federal wage laws with
         respect to Knox and all Putative Class Members covered by this case;

      d. A judgment against Rubicon awarding Knox and the Putative Class Members all
         their unpaid overtime compensation and an additional, equal amount, as liquidated
         damages and/or penalty damages;

      e. An order awarding attorney fees, costs, and expenses;

      f. Pre- and post-judgment interest at the highest applicable rates; and

      g. Such other and further relief as may be necessary and appropriate.




                                         -9-
Case 7:20-cv-00228 Document 1 Filed 09/17/20 Page 10 of 10



                        Respectfully submitted,

                        By: /s/ Michael A. Josephson ________
                           Michael A. Josephson
                           Texas Bar No. 24014780
                           mjosephson@mybackwages.com
                           Andrew Dunlap
                           Texas Bar No. 24078444
                           adunlap@mybackwages.com
                           JOSEPHSON DUNLAP
                           11 Greenway Plaza, Suite 3050
                           Houston, Texas 77046
                           713-352-1100 – Telephone
                           713-352-3300 – Facsimile

                           AND

                           Richard J. (Rex) Burch
                           Texas Bar No. 24001807
                           BRUCKNER BURCH, P.L.L.C.
                           8 Greenway Plaza, Suite 1500
                           Houston, Texas 77046
                           713-877-8788 – Telephone
                           713-877-8065 – Facsimile
                           rburch@brucknerburch.com

                        ATTORNEYS IN CHARGE FOR PLAINTIFFS




                           - 10 -
